Citation Nr: 0313227	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for coronary artery 
disease, postoperative, as secondary to service-connected 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1969 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In a September 2000 decision, the Board remanded the 
veteran's claim for service connection for coronary artery 
disease, myocardial infarctions, postoperative, as secondary 
to service-connected post-traumatic stress disorder, to the 
RO for further development.  By rating action in July 2002, 
the RO granted the veteran service connection for myocardial 
infarctions as secondary to service-connected post-traumatic 
stress disorder, but continued to deny service connection for 
coronary artery disease, postoperative, as secondary to the 
service-connected post-traumatic stress disorder.


FINDING OF FACT

Competent medical evidence indicates that the veteran's 
coronary artery disease, postoperative, has increased in 
severity as a result of the veteran's service-connected post-
traumatic stress disorder.


CONCLUSION OF LAW

Additional disability due to aggravation of coronary artery 
disease, postoperative, is due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The veteran's service medical records have been obtained.  
Numerous post-service private medical records have also been 
obtained.  The veteran submitted a February September 1997 
opinion from his private physician.  The veteran has been 
provided several VA examinations.  The veteran has also 
provided testimony at a hearing before a hearing officer.  
The veteran has not identified any outstanding available 
evidence necessary to substantiate his claim.  The veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his appeal, 
and have done so.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by statute. 

Rating actions, the statement of the case, the supplemental 
statements of the case, and a March 2001 letter, informed the 
veteran of the information and evidence needed to support his 
claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.  

Taking the above factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran has previously established service connection for 
post-traumatic stress disorder, rated as 50 percent 
disabling.  

The veteran asserted at a January 1999 hearing before a 
hearing officer that his coronary artery disease is related 
to, and had increased in severity, due to his service-
connected post-traumatic stress disorder.  He testified that 
he had been told this by his private physician.

The record reveals that the veteran experienced myocardial 
infarctions in 1992 and 1994.  A June 1995 private medical 
record indicates that the veteran had a long history of 
coronary artery disease.

In a September 1997 letter, the veteran's private physician, 
B.W.D., M.D., stated that it was possible that the veteran's 
post-traumatic stress disorder had contributed to both of the 
veteran's heart attacks, and may have contributed to his 
third episode of chest pain, which resulted in a stent 
placement.  He noted that post-traumatic stress disorder can 
increase blood pressure and pulse, which causes the heart to 
require more oxygenation.

In a July 1999 letter, another of the veteran's private 
physicians, R.E.K., M.D., stated that while the veteran's 
heart disease was caused by the veteran's genetic tendencies 
affecting his lipids, and also cigarette smoking, post-
traumatic stress disorder may have contributed to the 
veteran's heart disease.

In April 2002 the veteran submitted copies of articles he 
printed from the internet.  These articles indicated that 
there was scientific evidence that psychological distress, 
including post-traumatic stress disorder, may result in 
coronary heart disease.

On VA cardiovascular examination in May 2002, the examiner 
stated that the veteran's myocardial infarctions were related 
to blockages secondary to stress.  The examiner felt that the 
coronary artery disease atherosclerotic plaque was related to 
the veteran's smoking and hyperlipidemia.

The veteran was also afforded a VA psychiatric examination in 
May 2002.  The VA examiner noted that it would be speculative 
to assert a causal connection linking the veteran's emotional 
disorder with his coronary artery occlusions.  However, the 
examiner went on to note that the veteran is an extremely 
intense man on an every day basis, and on top of that he had 
recurring episodes in which his anxiety peaked.  The examiner 
noted that at those times of maximal stress, the veteran's 
heart beats rapidly and he tended to become more aware of 
discomfort in his chest.  It was his opinion that it was more 
likely than not that the veteran's post-traumatic stress 
disorder aggravated the symptoms due to the veteran's 
coronary artery disease.

The Board notes that there are medical opinions indicating 
that the veteran's coronary artery disease is primarily due 
to the veteran's genetic disposition and to his cigarette 
smoking.  However, there is also competent medical evidence 
indicating that the veteran's coronary artery disease is 
aggravated by the veteran's service-connected post-traumatic 
stress disorder.  Furthermore, there are no medical opinions 
indicating that the veteran's post-traumatic stress disorder 
has no effect on the veteran's service-connected coronary 
artery disease.  Accordingly, the Board concludes that 
service connection may be granted for additional disability 
due to aggravation of coronary artery disease, postoperative, 
which is proximately due to, or the result of, a service-
connected disability.


ORDER

Service connection is granted for additional disability due 
to aggravation of coronary artery disease, postoperative.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

